PD-0195-15
                                                                                                  RECEIVED IN
                     IN    THE   TEXAS   COURT     OF    CRIMINAL      APPEALS
                                                                                          COURT OF CRIMINAL APPEALS

                                                AUSTIN     TEXAS                                      FEB 17 2015

                                                                                                 Abe! Acosta, Clark
CHAD      ALAN      CARNEY                                                 IN    THE    JUDICIAL       ^20TH

l/S .                                                                      DISTRICT       COURT       OF

STATE         OF   TEXAS,                                                  NACOGDOCHES         COUNTY-,      TEXAS

              RESPONDENT.




                                                                                         ^UHT OF CRIMINALAPPEALS
                                                                                                  FEB 2 0 2Qi5
                                         MOTION     TO    SUSPEND      T.R.A.P.
                                                                                               *bel Acosta, Clerk
                                         RULE    9.3     (b),   RULE    211     (a)


        TO THE HONORABLE CLERK OF SAID COURT COMES NOW, CHAD ALAN CARNEY,
AND      PRESENTS THIS HIS MOTION TO SUSPEND THE RULE ( 9.3 (b),                                      RULE 211(a)     )
AND      STATES      THE    FOLLOWING:



        The    applicant as stated above request the court to suspend T.R.A.P.
Rule 9.3 (b)              and    Rule 211   (a).    The    applicant further states that he is
unable to make              the eleven (11)         copies which are required by T.R.A.P.
Rule 211 (a) and request the court to provide the necessary copies.



                                                                    Re spX9t fully /Submit t


                                                                    Chad      Alan     Carney,    Applicant
                                                                    Texas       Department       of    Criminal

                                                                    Justice-Institutional                  Division

                                                                    Eastham       Unit

CC:File                                                             TDC|J_D # 1886931
                                                                    Lovelady,          Texas   75851